Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-10 in the reply filed on 03/02/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Hwang (Patent No.: US 9691782).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Re claim 1, Hwang, FIG. 22 [as shown above] teaches a semiconductor storage device comprising: 
a substrate (150); 
a first stacked body [FS] provided above the substrate, the first stacked body including a plurality of first insulating layers (126, FIG. 12, col. 9, lines 55-67) and a plurality of conductive layers (G1-G6) that are alternately stacked, the first stacked body having a side portion configured in a staircase pattern; 
a plurality of columnar portions (120=130/CH) passing through the first stacked body; 
a second stacked body [SS] provided in an outer edge portion of the substrate, the second stacked body including the plurality of first insulating layers (126) and the plurality of conductive layers (G`1-G`6) that are alternately stacked, the second stacked body having a side portion configured in a staircase pattern and facing the first stacked body; and 
a plurality of first slits (WLC, FIG. 3) extending through the first and second stacked bodies in a direction intersecting a stacking direction of the first stacked body.
Re claim 2, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 1, further comprising: 
a third stacked body [TS] provided around the second stacked body [SS], the third stacked body including a plurality of first insulating layers (126) and a plurality of second insulating layers (G1-G6) that are alternately stacked, the third stacked body continuously connecting to the second stacked body.

Re claim 3, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 2, further comprising: a third insulating layer (127) provided around the third stacked body.
Re claim 4, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 2, wherein the first slit (WLC, FIG. 3) does not extend through the third stacked body [TS].
Re claim 6, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 1, further comprising: a second slit (SLC, FIG. 8), which extends in a direction intersecting the first slit (WLC, FIG. 3), between the first stacked body [FS] and the second stacked body [SS].
Re claim 7, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 1, wherein the plurality of first insulating layers are silicon oxide film layers (126, FIG. 12, col. 9, lines 55-67), and the plurality of conductive layers are tungsten layers (gate layers 61~66, FIG. 14, col. 10, lines 38-57). 
Re claim 8, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 1, wherein the staircase pattern in the second stacked body [SS] is identical to the staircase pattern in the first stacked body [FS].
Re claim 9, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 1, wherein the second stacked body is a dummy stacked body ([SS], note that “the second gate structure GS1 may include a passive element such as a capacitor or a resistor”, col. 12, lines 35-40) that is not used for connection of word lines.
Re claim 10, Hwang, FIG. 22 [as shown above] teaches the semiconductor storage device according to claim 1, the plurality of first slits (WLC, FIG. 3) are arranged at regular intervals direction intersecting the stacking direction of the first stacked body [FS].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Shamanna (Pub. No.: US 2021/0249433).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hwang teaches all the limitation of claim 1/2.
Hwang fails to teach wherein the third stacked body is a dummy stacked body that is not used for connection of word lines.
Shamanna teaches wherein the third stacked body is a dummy stacked body that is not used for connection of word lines ([DSmptIWL], FIG. 11A [as shown above], note that “the support structures may be “dummy” structures in that they comprise conductive material 54 but are not utilized as electrical interconnects, ¶ [0075]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of supporting the semiconductor device structure as taught by Shamanna, [0075]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894